In a summary proceeding to recover possession of certain real property, (1) the tenants appeal, by permission, from so much of an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated September 26, 1988, as, upon modifying a judgment of the District Court of the County of Nassau, First District (Decker, J.), entered January 7, 1987, adjudged them to be in arrears for 26 monthly rental payments, and (2) the landlord cross-appeals, by permission, from so much of the same order as, inter alia, modified the judgment of the District Court, by reducing an award in its favor from $18,200 to $12,800.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements, for rea*385sons stated at the Appellate Term. Mangano, P. J., Brown, Sullivan and Balletta, JJ., concur.